COURT OF APPEALS OF VIRGINIA

              Present: Judges Kelsey, Petty and Senior Judge Haley
UNPUBLISHED


              Argued by teleconference

              RODNEY LAMAR CARTER
                                                                               MEMORANDUM OPINION *
              v.     Record No. 1621-11-3                                    BY JUDGE D. ARTHUR KELSEY
                                                                                  DECEMBER 18, 2012
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                                             David A. Melesco, Judge

                                 James C. Martin (Martin & Martin Law Firm, on brief), for
                                 appellant.

                                 Alice T. Armstrong, Assistant Attorney General (Kenneth T.
                                 Cuccinelli, II, Attorney General, on brief), for appellee.


                     The trial court convicted Rodney Lamar Carter of possession of cocaine with intent to

              distribute, third or subsequent offense, in violation of Code § 18.2-248(C). On appeal, Carter

              claims the trial court erred by “admitting an unauthenticated copy of the certificate of analysis”

              which identified the substance as cocaine. Appellant’s Br. at 5. We disagree and affirm.

                                                                I.

                     On April 22, 2011, the prosecutor forwarded a copy of the certificate of analysis to

              Carter’s counsel pursuant to Code § 19.2-187.1. The case proceeded to trial on May 20, 2011, at

              which time the prosecutor offered into evidence a photocopy of the certificate. Carter’s counsel

              objected, asserting that the copy violated the “best evidence rule” requiring an original certificate

              to “be in the file.” App. at 69. Denying the objection, the trial court noted the copy had been

              “marked” and timely provided to Carter’s counsel. Id. The court added that the copy had been

              presented to Carter’s counsel nearly a month before trial. Id. at 72.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        Carter’s counsel again raised the admissibility issue during closing argument. The

prosecutor, explaining her need to “make a record,” stated that “quite often we have cases where

there are multiple co-defendants and we only get one original from the lab so quite often we file

the original [in] one. It’s here within the [breast] of the Court and if there’s any question

whatsoever we can pull [it] . . . .” Id. at 92. Accepting the prosecutor’s proffer, the trial court

again held, “I’m okay with it.” Id.

        The face of the certificate of analysis identifies Carter and two other suspects. These

suspects, though described by counsel as co-defendants, were tried separately in the same court.

The certificate includes two stamps. The first stamp appears to have been photocopied from the

original certificate. The stamp reads:

                   CLERK’S OFFICE CITY OF DANVILLE CIRCUIT COURT
                   RECEIVED AND FILED: 10:40 A.M. 01 / 27 / 11
                           Lindre B. Hodge
                   TESTE__________________________ 01 / 27 / 11
                            Clerk/Deputy Clerk

The second stamp appears to be an original stamp that was added to the photocopy of the

certificate. 1 This stamp states:

                   A COPY TESTE:
                   GERALD A. GIBSON, CLERK
                        Lindre B. Hodge
                   BY ____________________
                                  Deputy Clerk

Relying on the certificate of analysis and other evidence presented by the Commonwealth, the

trial court found Carter guilty.




        1
          We reach these conclusions by examining the certificate of analysis marked as an
exhibit in the trial court record. Carter’s counsel does not contest either conclusion on appeal.


                                                 -2-
                                                  II.

       On appeal, Carter concedes the certificate of analysis would have been admissible had it

been an original rather than a photocopy. See Oral Argument Audio at 12:45 to 12:55. With

commendable candor, Carter also admits it is “highly likely that [the copy] is exactly what the

Commonwealth says” — a photocopy of the original certificate filed in one of the two co-

defendants’ cases. Id. at 19:11 to 19:21; see also id. at 12:22 to 12:39. Carter nonetheless

contends the trial court erred by admitting into evidence an “unauthenticated copy of the

certificate of analysis.” Appellant’s Br. at 5. For several reasons, we disagree.

       We begin with the well-established presumption in Virginia that “trial judges know the

law and correctly apply it.” White v. White, 56 Va. App. 214, 217, 692 S.E.2d 289, 290-91

(2010) (brackets omitted) (quoting de Haan v. de Haan, 54 Va. App. 428, 445, 680 S.E.2d 297,

306 (2009)); see also Duggins v. Commonwealth, 59 Va. App. 785, 789 n.2, 722 S.E.2d 663, 665

n.2 (2012). We follow this presumption even when the litigants in the trial court misstate the

governing legal principles or fail to mention them at all. See generally Banks v. Commonwealth,

280 Va. 612, 617, 701 S.E.2d 437, 440 (2010) (“Failure to make the argument before the trial

court is not the proper focus of the right result for the wrong reason doctrine.” (quoting Perry v.

Commonwealth, 280 Va. 572, 580, 701 S.E.2d 431, 436 (2010))).

       In this case, the prosecutor explained the common practice in multi-defendant cases of

filing an original certificate in one defendant’s court record and filing copies in the others. No

doubt referring to the original certificate, the prosecutor proffered: “It’s here within the [breast]

of the Court and if there’s any question whatsoever we can pull [it] . . . .” App. at 92. Carter’s

counsel never objected to the proffer or claimed that any part of it was factually inaccurate. The

“unilateral avowal of counsel, if unchallenged,” is a “proper proffer.” Whittaker v.

Commonwealth, 217 Va. 966, 969, 234 S.E.2d 79, 81 (1977). “Therefore, the trial court was


                                                 -3-
entitled to consider the proffer as true.” Wright v. Commonwealth, 52 Va. App. 690, 697, 667
S.E.2d 787, 790 (2008) (en banc).

       In Virginia, the best evidence rule requires that, “where the contents of a writing are

desired to be proved, the writing itself must be produced or its absence sufficiently accounted for

before other evidence of its contents can be admitted.” Brown v. Commonwealth, 54 Va. App.
107, 115, 676 S.E.2d 326, 330 (2009) (emphasis and citation omitted); see generally Rules

2:1001 to 2:1008. The “original document rule” — a related principle usually thought of as an

application of the best evidence rule — governs when copies of original documents may be

admitted into evidence. Charles E. Friend & Kent Sinclair, The Law of Evidence in Virginia

§ 18-1[a], at 1190 (7th ed. 2012) (noting that “many authorities” describe the principle as the

“original document rule”).

       These evidentiary principles developed in an age where documents were copied by hand

and, given the possibility of copyist error, copies were treated by courts as inferior evidence. Id.

§ 18-4[a], at 1195. Courts have since “adjusted to the realities of modern technology” by

applying the common law concept of “duplicate originals” to mechanically reproduced copies.

Id.; see, e.g., Burton v. Seifert & Co., 108 Va. 338, 352-53, 61 S.E. 933, 939 (1908) (applying

the duplicate original principle to “letter-press copies”); Ches. & O. R. Co. v. Stock, 104 Va. 97,

101, 51 S.E. 161, 162 (1905) (recognizing that a “carbon copy” may be regarded as a “duplicate

original”). Under this view, “[m]any of the documents that we commonly refer to as ‘copies’ are

in fact ‘duplicate originals,’ and are treated as ‘originals’ for purposes of the best evidence rule.”

Friend & Sinclair, supra § 18-4[a], at 1195 (emphasis in original).

       Consequently, a photocopy “is admissible without regard to the availability of the

original” when no one disputes the accuracy of the photocopying process. Allocca v. Allocca, 23
Va. App. 571, 579, 478 S.E.2d 702, 706 (1996); see also Frere v. Commonwealth, 19 Va. App.


                                                 -4-
460, 466-67, 452 S.E.2d 682, 686-87 (1995); Mostyn v. Commonwealth, 14 Va. App. 920, 923,

420 S.E.2d 519, 521 (1992); Myrick v. Commonwealth, 13 Va. App. 333, 339, 412 S.E.2d 176,

180 (1991). The production of the original document “may be dispensed with, in the trial court’s

discretion, whenever in the case in hand the opponent does not bona fide dispute the contents of

the document and no other useful purpose will be served by requiring production.” Friend &

Sinclair, supra, § 18-4[a], at 1196 (emphasis in original) (quoting Allocca, 23 Va. App. at 580,

478 S.E.2d at 706 (further citation omitted)).

       That said, any document offered into evidence — whether an original, duplicate original,

or handwritten reprint — must be authenticated. “Authentication is merely the process of

showing that a document is genuine and that it is what its proponent claims it to be.” Jackson v.

Commonwealth, 13 Va. App. 599, 602, 413 S.E.2d 662, 664 (1992) (quoting Owens v.

Commonwealth, 10 Va. App. 309, 311, 391 S.E.2d 605, 607 (1990)). This can be accomplished

by a variety of evidentiary means, including circumstantial evidence. “The amount of evidence

sufficient to establish authenticity will vary according to the type of writing, and the

circumstances attending its admission, but generally proof of any circumstances which will

support a finding that the writing is genuine will suffice.” Williams v. Commonwealth, 35
Va. App. 545, 556-57, 546 S.E.2d 735, 741 (2001) (citation omitted).

       By statute, the General Assembly has provided shortcut methods of authenticating certain

types of documents. One such statute is Code § 8.01-391, which “concerns copies of originals as

evidence” and serves as a “statutory exception” to the original documents component of the best

evidence rule. Williams, 35 Va. App. at 552, 546 S.E.2d at 739 (quoting Jackson, 13 Va. App. at

601, 413 S.E.2d at 664). Subsection C of Code § 8.01-391 addresses copies made by a court or

clerk’s office from its official record so long as “such copy is authenticated as a true copy by a

clerk or deputy clerk of such court.” See also Rule 2:1005(c) (reprinting Code § 8.01-391(C)).


                                                 -5-
       Here, Carter’s counsel never objected to the prosecutor’s proffer that the original

certificate was “here within the [breast] of the Court and if there’s any question whatsoever we

can pull [it] . . . .” App. at 92. Nor did he claim that any part of the prosecutor’s explanation

regarding the practice of filing photocopies in multi-defendant cases was inaccurate. This

“unilateral avowal of counsel” stands “unchallenged” as a “proper proffer,” Whittaker, 217 Va.

at 969, 234 S.E.2d at 81, and “the trial court was entitled to consider the proffer as true,” Wright,
52 Va. App. at 697, 667 S.E.2d at 790.

       The exhibit itself confirms the prosecutor’s proffer. It identifies Carter and two other

suspects by name. A checkmark appears next to Carter’s name. The document also includes a

photocopied stamp signed by a deputy clerk of the Danville Circuit Court, further supporting the

prosecutor’s assertion that the original had been previously made part of the court’s records in

one of the other two cases.

       Most important, the exhibit displays an original “COPY TESTE” stamp and signature of

the same deputy clerk, authenticating the document as a copy made from the court’s records.

App. at 117. 2 A Latin word used as a legal term of art, teste literally means “I myself being a

witness.” Black’s Law Dictionary 1613 (9th ed. 2009). A teste clause “states the name of a

witness and evidences the act of witnessing.” Id. Thus, the copy of the certificate (more

accurately described as a duplicate original) was authenticated both by circumstantial evidence

and by the statutory shortcut method authorized by Code § 8.01-391(C).



       2
          Carter’s appellate brief cites one case, Proctor v. Commonwealth, 14 Va. App. 937, 419
S.E.2d 867 (1992). We find Proctor inapplicable because the certificate in that case was not
authenticated by a clerk of court pursuant to Code § 8.01-391(C), and because no one in the
courtroom had seen the original certificate to proffer that the “copy was a true replica of the
original.” Id. at 939, 419 S.E.2d at 868. Cf. Williams, 35 Va. App. at 553, 546 S.E.2d at 739
(addressing admissibility of a copy of a certificate, but not one copied from court records and
authenticated by a clerk of court).


                                                -6-
                                                III.

       Because the trial court did not abuse its discretion in admitting into evidence the certified

copy of the certificate of analysis, we affirm Carter’s conviction for possessing cocaine with

intent to distribute, third or subsequent offense, in violation of Code § 18.2-248(C).


                                                                                          Affirmed.




                                                -7-